USCA4 Appeal: 22-6625      Doc: 8        Filed: 12/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6625


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BYRON CRAIG, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:18-cr-00450-SDT-5)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Byron Craig, Jr., Appellant Pro Se. Michael Francis Davio, OFFICE OF THE UNITED
        STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6625         Doc: 8     Filed: 12/27/2022    Pg: 2 of 2




        PER CURIAM:

              Byron Craig, Jr., appeals the district court’s order denying his motion for

        compassionate release and denying his motion seeking to alter his restitution obligation.

        We have reviewed the record and find no reversible error. Accordingly, we affirm the

        district court’s order. United States v. Craig, No. 1:18-cr-00450-SDT-5 (D. Md. May 13,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2